Citation Nr: 1643796	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  16-26 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for diabetes mellitus.  

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for bilateral feet peripheral neuropathy as secondary to the service-connected disability of diabetes mellitus type II. 

3. Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for bilateral vision loss, as secondary to the service-connected disability of diabetes mellitus type II. 

4. Entitlement to service connection for residuals of a right lower leg amputation.





REPRESENTATION

Appellant represented by:	Rudy Melson, Agent


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1987 to July 1996. 

These matters come before the Board of Veterans' Appeals (Board) from April 2014, August 2014 and September 2015 rating decisions of the Department Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An April 2014 RO decision denying entitlement to diabetes mellitus, peripheral neuropathy and a bilateral eye condition were final. 

2. Evidence received since the last final RO decision denying entitlement to diabetes mellitus, peripheral neuropathy and a bilateral eye condition is not new and material and the Veteran's claims are not reopened. 

3. The weight of the evidence is against finding a relationship between the Veteran's military service and his right lower leg amputation as that condition was caused by non-service-connected diabetes mellitus. 


CONCLUSIONS OF LAW

1. The April 2014 RO decision that denied entitlement to service connection for diabetes mellitus, peripheral neuropathy of the bilateral feet and a bilateral eye disorder is final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2. New and material evidence has not been received since the April 2014 RO decision, and the Veteran's claim for entitlement to service connection for diabetes mellitus, peripheral neuropathy of the bilateral feet and bilateral eye disorder are not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for service connection for a right lower leg amputation have not been met. 38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

The Veteran original claim for entitlement to service connection for diabetes mellitus, bilateral peripheral neuropathy of the feet and a bilateral eye disorder was denied in an April 2014 RO decision; the Veteran did not file a timely appeal or otherwise submit any new and material evidence. An attempt to reopen the claims was denied in September 2015.  The Veteran appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2014). However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened. See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2015).

The RO most recently denied the appellant's claims in April 2014 because it found there was no evidence that the Veteran's diabetes mellitus had onset in service or was caused or aggravated by the Veteran's active service. Furthermore, the RO found that there was no evidence that the Veteran's peripheral neuropathy or bilateral eye condition was caused or aggravated by the Veteran's active service. 

Since the last final denial, the Veteran submitted VAMC treatment records and also had VA examinations in July 2016 that further opined that there is no nexus between the Veteran's current diabetes condition and service.  This evidence is not new and material. The VAMC treatment records only document the Veteran's current conditions. Furthermore, the VA examinations do not show that the Veteran's claimed conditions are related to his active military service and therefore are not material. Accordingly, the Veteran's prior claims for diabetes mellitus, peripheral neuropathy and bilateral eye disorder are not reopened. 

II. Service Connection

The Veteran did file a timely appeal of the August 2014 RO decision denying entitlement to service connection for an amputation of the right leg below the knee. Therefore, the Board will consider this claim on the merits. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

The Veteran, unfortunately, has had a number of conditions that are related to his diabetes mellitus condition. In this instance, the Veteran had a January 2010 amputation of the right leg below the knee. This constitutes a current disability to satisfy element (1) of service connection.

However, the Veteran had no incurrence of any disability of the right leg while in service. Furthermore, while it is clear that the right leg amputation as a result of the diabetes mellitus condition, the Veteran is not service connected for diabetes mellitus and is unable to claim secondary service connection. 

Therefore, the claim must be denied. 

III. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in an August 2015 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

The petition to reopen service connection for diabetes mellitus is denied.  

The petition to reopen service connection for peripheral neuropathy of the bilateral feet is denied. 

The petition to reopen service connection for a bilateral eye disorder is denied. 

Entitlement to service connection for residuals of a right lower leg amputation is denied.


_______________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


